Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, and the species of (2) of manufacturing a component of a gas turbine engine where the component is additively manufactured by the method of spray coating in the reply filed on March 10, 2022 is acknowledged.

Claims 13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 15-20) or species (claim 13), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 10, 2022.

Therefore, after the election, claims 13 and 15-20 are withdrawn, and claims 1-12 and 14 are pending for examination.

Drawings
The replacement drawings were received on March 16, 2020.  These drawings are approved.

Specification
The substitute specification filed on March 16, 2020 is approved.

The disclosure is objected to because of the following informalities: in the DETAILED DESCRIPTION, the letters following the figure numbers should be capitalized as now provided in the drawings and DESCRIPTION OF THE DRAWINGS.  Note 7A-B, 8A-B, 9A-D, 10A-F, 11A-B, 12A-C, 13A-B, 14A-c, 15A-E, for example.  Moreover, all figures should be referenced in the DETAILED DESCRIPTION.  What about 15D, E, for example?  Moreover, page 33 refers to 16(e) rather than 15E – however, there is no 16E. Does applicant intend 15E?
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Note page 25 of the substitute specification, for example.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, “the coating” lacks antecedent basis.  For the purpose of examination, the sprayed metal particles are understood to form the coating, but applicant should clarify what is claimed (such as at line 2, “a step of spray coating metal particles onto a substrate to form a coating; and”), without adding new matter.
Claim 4, line 3, as t0 “preferably 1.4 or greater” a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “the velocity ratio .eta. is 1.3 or greater”, and the claim also recites “preferably 1.4 or greater” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, only 1.3 or greater is understood to be required, but applicant should clarify what is intended, without adding new matter.
Claim 6, line 2, as to “such as Ti-6Al-4V”, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the 
The dependent claims do not cure the defects of the claims from which they depend and are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 09-314319 (hereinafter ‘319) in view of Lawrynowicz et al (US 2007/0154620).
Claim 1: ‘319 teaches a method of spray coating a substrate (thermal spraying, for example) (note 0008, 0015), with a step of spray coating metal onto a substrate (note 0015, with copper metal, for example) and then a step of induction heating the coating, where the induction heating can be performed in a vacuum (note 0008, 0018-0021, 0029). 
‘319 does not specifically teach that the thermal spraying method applies metal particles onto the substrate.  However, Lawrynowicz describes a process of spraying a coating on a substrate and post heat treating in a vacuum (such as vacuum sintering), .

Claims 1, 2, 6, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz et al (US 2007/0154620) in view of Jenq (US 4278702).
Claim 1: Lawrynowicz teaches a method of spray coating a substrate, where the method comprises a step of spray coating metal particles onto a substrate, where the spray coating can be by thermal spraying or cold spraying (note 0011-0013, 0028) followed by a step of heat treating the coating in a vacuum, with vacuum sintering described (0011), with benefits such as oxygen removal so reactions with oxygen do not occur, increased hardness, and reduction of porosity of the coating, and thermal consolidation described (note 0035, 0037, 0040-0041).
Lawrynowicz does not specifically teach that the vacuum sintering process uses induction heating. However, Jenq describes a vacuum sintering/fusing process to sinter/fuse applied particles together, where the particles can be metal, where the sintering/fusing process is applied by induction heating (column 2, lines 10-68, column 
Claim 2: Lawrynowicz describes that the particles can be applied by cold spraying (0028).
Claim 6: Lawrynowicz would indicate titanium based alloy can be used for the metal particles (since metal of substrate which can be titanium based alloy can be used) (note 0030).
Claim 7: Jenq describes how induction heating is provided by passing high frequency alternating current through a conductive coil, and creating a high frequency magnetic field in the area of the conductive coil (which would be an electromagnetic field generated using the alternating current), and describes using a frequency greater than 100 kHz (22 megahertz, or 22,000 kHz) (note column 2, lines 55-65, column 4, lines 20-40).  Therefore, it would have been obvious to provide the induction current with generating an electromagnetic field using an alternating current with a frequency greater than 100 kHz from the teaching of Jenq.
Claims 9 and 10: As to the induction heating to a target temperature and holding at the target temperature for 5 minutes or more (claim 9) and the target temperature (claim 10), Jenq notes using a very high frequency and heating for 10 seconds in an 
Claim 11: As to repeating the process to build up a thicker coating, including the spray application and induction heating, this would have been an obvious matter of duplication of parts (here the process steps) with an expectation of similar results, since the same process would be repeated, with the expectation that the same layer forming results would occur. Note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Claim 12: Lawrynowicz indicates that after the vacuum sintering (which would have the induction heating as suggested by Jenq), the porosity can be 0-2%, overlapping the claimed range (0041), and it would have been obvious to optimize to provide the porosity in the claimed range, since In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq as applied to claims 1, 2, 6, 7 and 9-12  above, and further in view of Binek et al (US 2019/0024242).
Claims 3-5: As to the cold spraying metal particle velocity (claim 3), the velocity ratio (claim 4) and the particle temperature (claim 5), Lawrynowicz describes using high velocity cold spraying (0028), but does not give all the details of the requirements of claims 3-5.  However, Binek describes cold spray deposition of metal powder using hydrogen accelerant (abstract), where it is described that for cold spraying high particle velocity is required, where further a high gas temperature can be a problem (0002-0003).  Binek describes a process using the hydrogen accelerant  and shield gas (0004), where it is described that in such case the accelerant gas temperature would be less than 200 degrees C (0010, 0048), the accelerant gas also gives a critical velocity ratio of 1.5-2.0 (0008, 0048), and example exit velocities can be 674 and 802 m/s (0045, Table 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz in view of Jenq to provide a particle temperature less than 200 degrees C (since the gas that would provide any heating would be less than 200 degrees C, and no particle pre-heating is taught as required, meeting the requirements of claim 5), the critical velocity as claimed in claim 4 is 1.5-2.0, in the claimed range, and the metal particle velocity is 674 or 802 m/s (as carried by the gas at that speed), giving particle velocity in the claimed range as suggested by Binek with an expectation of predictably acceptable results, since Lawrynowicz indicates using high velocity cold spray, and Binek teaches a desirable cold spray process that would provide using gas temperature less than 200 degrees C, a critical velocity of 1.5-2.0, in the claimed range, and exit velocity of 674 or 802 m/s.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq as applied to claims 1, 2, 6, 7 and 9-12 above, and further in view of Wu et al (US 2019/0330742).
Claims 3 and 5: As to the velocity (claim 3) and particle temperature (claim 5), Lawrynowicz describes using high velocity cold spraying (0028), but does not give all the details of the requirements of claims 3 and 5.  However, Wu describes cold spray deposition of metal powder (as the coating material can be metal) (0054, 0043), where it is described that for cold spraying the particle velocity would be 200-1200 m/s and notes using 300-800 m/s, for example (0043, 0051).  Wu also describes that the gas temperature for cold spraying can be 120-200 degrees C, where the particle temperature can depend on the gas temperature, travel speed and size of the substrate (0049). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz in view of Jenq to provide a particle temperature less than 200 degrees C , from optimization of conditions, and the metal particle velocity is 600-800 m/s, from optimization of particle velocity, as suggested by Wu with an expectation of predictably acceptable results, since Lawrynowicz indicates using high velocity cold spray, and Wu teaches a known cold spray process that would provide using gas temperature 120- 200 degrees C, and notes the result effective features for particle temperature (where melting of particles is not desired for cold spray, note Wu at 0043), and the particle velocity overlapping the claimed range of 300-800 m/s, and it would have been obvious to optimize these features, giving values in the claimed range. Note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and MPEP 2144.05(II)(A) that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq as applied to claims 1, 2, 6, 7 and  9-12 above, and further in view of Boschet et al (US 2009/0057297).
Claim 8: As to the current density, Boschet describes how when providing induction heating, a conventional current density to provide would be 4 x 106 to 6 x 106 A/m2 (note 0073, 0075, 0084), in the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz in view of Jenq to provide a current density of 4 x 106 to 6 x 106 A/m2 as suggested by Boschet with an expectation of predictably acceptable results, since Lawrynowicz in view of Jenq wants to provide induction heating, and Boschet describes how when induction heating, it is known to provide a current density of 4 x 106 to 6 x 106 A/m2, in the claimed range.

Claims 9 and 10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq as applied to claims 1, 2, 6, 7 and  9-12 above, and further in view of  Gangakhedkar et al (US 2018/0327325).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention providing the process of Lawrynowicz in view of Jenq that it would have been obvious that the heating pattern desired by Lawrynowicz including temperatures, times, etc can be predictably and acceptably provided by an induction heating system from the similar temperatures, ramp ranges, and extended holding times described for Gangakhedkar.

Claim 11 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq as applied to claims 1, 2, 6, 7 and  9-12 above, and further in view of  WO 2012/163321 (hereinafter ‘321).
Claim 11: Additionally as to repeating the process to build up a thicker coating, ‘321 describes a method for cold gas spraying a coating, and after coating, applying a post heat treatment to close the pores in the coating and give greater mechanical bonding, where the surface heat treatment can be by induction heating (0009-0013).  It is also noted that there can be layer by layer deposition of the material (which would build up thickness) and when doing so the deposition and heat treatment would be performed for each layer (0016).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq as applied to claims 1, 2, 6, 7 and  9-12 above, and further in view of  WO 2012/163321 (hereinafter ‘321) and WO 2018/091000 (hereinafter ‘000)
*** Please note that Zhang et al (US 2019/0329374) the US national stage application ’000 is used as a translation for ‘000, and the citations are therefore to Zhang et al (US 2019/0329374). ***
Claim 14: as to using the method to additively manufacture a component for a gas turbine engine, Lawrynowicz  in view of Jenq describe applying metal coatings, but do not specifically indicate to use for making a gas turbine engine component by addtively manufacturing.
 ‘321 describes a method for cold gas spraying a coating, and after coating, applying a post heat treatment to close the pores in the coating and give greater mechanical bonding, where the surface heat treatment can be by induction heating (0009-0013).  It is also noted that there can be layer by layer deposition of the material and when doing so the deposition and heat treatment would be performed for each layer 
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz  in view of Jenq to use the described process for forming desirable metal layers with low porosity and desired hardness, with layer by layer treatment, including application and heat treatment/induction heating for each layer to build up a thicker coating and to form a part by additive manufacturing, where the part is for a component for a gas turbine engine as suggested by ‘321 and ‘000 with an expectation of predictably acceptable results, since Lawrynowicz  in view of Jenq teaches cold spray application followed by vacuum heat treatment/induction heating which can remove porosity and provide desired hardness for layers, etc. and ‘321 indicates in a similar process, that layer by layer application can be provided with repeating deposition and heat treatment, where ‘000 further indicates how layer by layer application can also be used for additive manufacturing of desired parts, where ‘321 would indicate its process used for gas turbine engine parts, and as known parts, these would be desirable parts to be made by the additive process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718